Deen, Presiding Judge.
The appellant, American Legion Department of Georgia, commenced this action on December 8, 1986, to recover assets held by a local American Legion post whose charter was cancelled by the appellant in October 1980. According to the plaintiff-appellant, the rules and regulations of the American Legion provide that upon cancellation of the charter of an American Legion post, all assets of that post become the property of, and are to be delivered to, the appellant. The cancelled local post had never surrendered its assets to the appellant.
The trial court granted judgment for the appellees, based on a statute of limitations defense asserted. OCGA § 9-3-32 imposes a four-year limitations period for actions to recover personal property, beginning with the date the cause of action accrues. The cause of action in this case accrued upon the cancellation of the local post’s charter in October 1980, and the trial court correctly concluded that this action was barred by the applicable statute of limitations.

Judgment affirmed.


Carley and Sognier, JJ., concur.